Per Curiam.

The sole question involved in this appeal is one of fact. The facts testified to by witnesses on behalf of the plaintiff were denied by the defendant, which raised an issue that it was the province of the justice to decide. It was for him to pass upon the credibility of the witnesses. He has seen fit to credit the evidence given on behalf of the defendant; and as this court has repeatedly held that it will not review the action of the trial justice in that regard, except under peculiar circumstances that do not exist here, the judgment should be affirmed.
Present: Beekman, P. J., Gildersleeve and Giegerich, JJ.
Judgment affirmed, with costs.